Exhibit 10.9

 

 

CHANGE OF CONTROL AGREEMENT

 

 THIS AGREEMENT is made as of the 2nd day of November, 2011, among QNB CORP.
(“Corporation”), a Pennsylvania business corporation having a place of business
at 10 North Third Street, Quakertown, Pennsylvania 18951, QNB BANK (“Bank”) a
Pennsylvania banking institution having a place of business at 10 North Third
Street, Quakertown, Pennsylvania 18951, and Dale A. Wentz (“Executive”), an
individual residing at 126 Lutz Road, Boyertown, PA 19512.

 

WITNESSETH:

 

WHEREAS, the Corporation is a registered bank holding company;

 

WHEREAS, the Bank is a subsidiary of the Corporation;

 

WHEREAS, Corporation and Bank desire to continue to retain Executive to serve in
the capacity of SVP Retail Banking of Bank under the terms and conditions set
forth herein;

 

WHEREAS, Executive desires to continue to serve the Corporation and Bank in an
executive capacity under the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.  EMPLOYMENT.  Executive is employed by Corporation and Bank on an “at will”
basis and there is no employment agreement between them. This Agreement is
granted by Corporation and Bank in order to set forth terms and conditions
between Corporation, Bank and Executive in the event of a Change in Control as
defined herein.

 

2.  RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL. If
Executive’s employment is terminated by Corporation or Bank other than for Cause
(as defined below) on or before the three (3) year anniversary of the date of a
Change in Control (as defined below), then Corporation or Bank shall pay to
Executive, in lieu of any other severance benefits to which Executive may be
entitled, an amount equal to the average annual aggregate compensation paid by
Corporation and Bank to Executive and includible in the Executive’s gross income
for federal income tax purposes during the five (5) calendar years preceding the
taxable year in which the date of the termination occurs (or during the actual
number of years in which Executive was employed by Corporation and Bank if less
than five (5), with any partial year annualized), such payment to be made in a
lump sum on or before the fifth day following the date of termination and shall
be subject to applicable taxes and withholdings. However, if the lump sum
payment under this paragraph 2, when added to all other amounts or benefits
provided to or on behalf of the Executive in connection with his termination of
employment, would result in the imposition of an excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), such payment
shall be reduced to the extent necessary to avoid such excise tax imposition.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Code, the Corporation shall be required only to pay to
Executive the amount determined to be deductible under Section 280G. The
determination of any reduction in the lump sum payment under this paragraph 2
pursuant to the foregoing provisions shall be made by Corporation’s independent
auditors.

 

3.  TERMINATION OF EMPLOYMENT FOR CAUSE. For purposes of this Agreement,
termination for “Cause” shall mean any of the following:

 

(a)  Executive’s conviction of or plea of guilty or nolo contendere to a felony,
a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive for a period of twenty (20) consecutive days or more;

 

(b)  Executive’s willful or intentional failure to follow the good faith lawful
instructions of the Board of Directors of Corporation or Bank with respect to
its operations, after written notice from Corporation or Bank and a failure to
cure such violation within twenty (20) days of said written notice;

 

(c)  Executive’s willful or intentional failure to substantially perform
Executive’s duties to Corporation or Bank, other than a failure resulting from
Executive’s incapacity because of physical or mental illness, after written
notice from Corporation or Bank and a failure to cure such violation within
twenty (20) days of said written notice;

 

(d)  dishonesty or negligence by the Executive in the performance of her duties;

 

 

 



(e)  Executive’s violation of any law, rule or regulation governing banks or
bank officers or any final cease and desist order issued by a bank regulatory
authority;

 

(f)  conduct on the part of the Executive as determined by an affirmative vote
of seventy percent (70%) of the disinterested members of the Board of Directors
of Corporation and Bank which brings public discredit to Corporation or Bank; or

 

(g)  Executive’s breach of fiduciary duty involving personal profit.

 

4.  CHANGE IN CONTROL DEFINED. As used in this Agreement, “Change in Control”
shall mean the occurrence of any of the following:

 

(a)  (i) a merger, consolidation or division involving Corporation or Bank,
(ii) a sale, exchange, transfer or other disposition of substantially all of the
assets of Corporation or Bank, or (iii) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy percent (70%) or more of the members of the Board
of Directors of Corporation or Bank who are not interested in the transaction
and (z) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and of the Board of
Directors of such entity’s parent corporation, if any, are former members of the
Board of Directors of Corporation or Bank; or

 

(b)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than Corporation or
Bank or any “person” who on the date hereof is a director or officer of
Corporation or Bank is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of
Corporation or Bank representing twenty-five (25%) percent or more of the
combined voting power of Corporation or Bank’s then outstanding securities, or

 

(c)  during any period of two (2) consecutive years during the term of
Executive’s employment under this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of Corporation or Bank cease for
any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period; or

 

(d)  any other change in control of Corporation and Bank similar in effect to
any of the foregoing.

 

5.  DATE OF CHANGE IN CONTROL DEFINED. For purposes of this Agreement, the date
of Change in Control shall mean:

 

(a)  the first date on which a single person and/or entity, or group of
affiliated persons and/or entities, acquire the beneficial ownership of
twenty-five (25%) or more of the Bank or Corporation’s voting securities, or

 

(b)  the date of the closing of an Agreement, transferring all or substantially
all of the Bank or Corporation’s assets, or

 

(c)  the date on which a merger, consolidation or business combination is
consummated, as applicable, or

 

(d)  the date on which individuals who formerly constituted a majority of the
Board of Directors of the Bank or the Corporation under paragraph 4(b) above,
cease to be a majority.

 

6.  NO EMPLOYMENT CONTRACT. This Agreement is not an employment contract.
Nothing contained herein shall guarantee or assure Executive of continued
employment by Corporation or Bank. Rather, Corporation’s and Bank’s obligations
to Executive hereunder shall arise only if Executive continues to be employed by
Corporation and Bank in her present or in a higher capacity and then only in the
event the conditions described herein for payment to Executive have been met.

 

7.  WAIVER. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and an executive officer specifically designated by the Boards of
Directors of Corporation and Bank. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

8.  ATTORNEY’S FEES AND COSTS. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, each party shall bear their
own attorney’s fees, costs, and necessary disbursements.

 

9.  ENTIRE AGREEMENT. This Agreement supersedes any and all understandings and
agreements, either oral or in writing, between the parties with respect to any
severance that may become due as a result of or in connection with a Change in
Control. This Agreement contains all the covenants and agreements between the
parties with respect to any severance that may become due as a result of or in
connection with a Change in Control.

 



2

 

 

10.  SUCCESSORS; BINDING AGREEMENT. This Agreement shall be binding upon and
inure to the benefit of Corporation, Bank and Executive, and their respective
successors, assigns, heirs and personal representatives.

 

11.  ARBITRATION. Corporation, Bank and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution,
in Philadelphia, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”). Corporation, Bank or Executive may initiate an arbitration proceeding
at any time by giving notice to the other in accordance with the Rules.
Corporation and Bank and Executive may, as a matter of right, mutually agree on
the appointment of a particular arbitrator from the Association’s pool. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein.

 

12.  VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13.  APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.

 

14.  HEADINGS. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:   QNB CORP.

 

 

/s/ Lisa Bohner

 

 

 

 

/s/ David W. Freeman

David W. Freeman, President

      ATTEST:   QNB BANK

 

 

/s/ Lisa Bohner

 

 

 

 

/s/ David W. Freeman

David W. Freeman, President

      WITNESS:   EXECUTIVE:

 

 

/s/ Lisa Bohner

 

 

 

 

 

/s/ Dale A. Wentz

 

3

 